
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 153
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Ms. Moore (for
			 herself, Mr. Bishop of Georgia,
			 Mr. Brady of Pennsylvania,
			 Mr. Conyers,
			 Mr. Ellison,
			 Mr. Filner,
			 Ms. Fudge,
			 Mr. Grijalva,
			 Ms. Jackson Lee of Texas,
			 Mr. Kildee,
			 Mr. McGovern,
			 Ms. Pingree of Maine,
			 Mr. Rangel,
			 Ms. Richardson,
			 Mr. Richmond,
			 Mr. Rothman of New Jersey,
			 Mr. Rush, Mr. Serrano, Ms.
			 Sewell, Ms. Speier,
			 Mr. Walz of Minnesota, and
			 Ms. Wasserman Schultz) submitted the
			 following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		To express the sense of the House of
		  Representatives regarding the school breakfast program.
	
	
		Whereas participants in the school breakfast program
			 established by section 4 of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1773) include public, private, elementary,
			 middle, and high schools, as well as rural, suburban, and urban schools;
		Whereas in each of the school years beginning July 1,
			 2008, and July 1, 2009, 86.3 percent of schools that participated in the school
			 lunch program established under the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1751 et seq.) also participated in the school breakfast program;
		Whereas in each of the school years beginning July 1,
			 2008, and July 1, 2009, approximately 10,800,000 students in more than 86,000
			 schools participated in the school breakfast program on a typical day;
		Whereas in fiscal year 2009, approximately 9,100,000
			 low-income children in the United States consumed free or reduced price school
			 breakfasts on an average school day;
		Whereas for every 100 children receiving free and reduced
			 price lunches, approximately 47 children receive free and reduced price
			 breakfasts;
		Whereas in each of the school years beginning July 1,
			 2008, and July 1, 2009, less than half of eligible low-income children received
			 breakfasts at school each day;
		Whereas in fiscal year 2009, 62 percent of school lunches
			 served, and 81 percent of school breakfasts served, were served to students who
			 qualified for free or reduced priced meals;
		Whereas the current economic situation (including the
			 increase in families living below the poverty line) is causing more families to
			 struggle to feed their children and to turn to schools for assistance;
		Whereas implementing or improving classroom breakfast
			 programs has been shown to increase the participation of eligible students in
			 breakfast consumption dramatically, doubling, and in some cases tripling,
			 numbers, as evidenced by research conducted in the States of Minnesota, New
			 York, and Wisconsin;
		Whereas making breakfast widely available through
			 different venues or combinations, such as in the classroom, obtained as
			 students exit a school bus, or outside the classroom, has been shown to lessen
			 the stigma of receiving free or reduced price breakfasts, which often deters
			 eligible students from obtaining traditional breakfasts in the
			 cafeteria;
		Whereas providing free universal breakfasts, especially in
			 the classroom, has been shown to significantly increase school breakfast
			 participation rates and decrease absences and tardiness;
		Whereas studies have shown that access to nutritious meals
			 under the school lunch program and the school breakfast program helps to create
			 a strong learning environment for children and helps to improve the
			 concentration of children in the classroom;
		Whereas providing breakfast in the classroom has been
			 shown in several instances to improve attentiveness and academic performance,
			 while reducing tardiness and disciplinary referrals;
		Whereas students who eat a complete breakfast have been
			 shown to make fewer mistakes and work faster in math exercises than students
			 who eat a partial breakfast;
		Whereas studies suggest that eating breakfast closer to
			 classroom and test-taking time improves student performance on standardized
			 tests relative to students who skip breakfasts;
		Whereas studies show that students who skip breakfasts are
			 more likely to have difficulty distinguishing among similar images, show
			 increased errors, and have slower memory recall;
		Whereas children who live in families that experience
			 hunger have been shown to be more likely to have lower math scores, face an
			 increased likelihood of repeating a grade, and receive more special education
			 services;
		Whereas studies suggest that children who eat breakfasts
			 have more adequate nutrition and intake of nutrients, such as calcium, fiber,
			 protein, and vitamins A, E, D, and B–6;
		Whereas studies show that children who participate in
			 school breakfast programs eat more fruits, drink more milk, and consume less
			 saturated fat than children who do not eat breakfast;
		Whereas children who fail to eat breakfasts, whether in
			 school or at home, are more likely to be overweight than children who eat a
			 healthy breakfast on a daily basis; and
		Whereas March 7 through March 11, 2011, is National School
			 Breakfast Week: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 importance of the school breakfast program established by section 4 of the
			 Child Nutrition Act of 1966 (42
			 U.S.C. 1773) and the overall positive impact of the program on the lives of
			 low-income children and families, as well as the effect of the program on
			 helping to improve the overall classroom performance of a child;
			(2)expresses support
			 for States that have successfully implemented school breakfast programs in
			 order to improve the test scores and grades of participating students;
			(3)encourages
			 States—
				(A)to strengthen
			 school breakfast programs by improving access for students;
				(B)to promote
			 improvements in the nutritional quality of breakfasts served; and
				(C)to inform students
			 and parents of healthy nutritional and lifestyle choices;
				(4)recognizes that
			 the Healthy, Hunger-Free Kids Act of 2010 (Public Law 111–296) and amendments
			 made by that Act provide low-income children with greater access to a
			 nutritious breakfast nationwide;
			(5)recognizes the
			 impact of nonprofit and community organizations that work to increase awareness
			 of, and access to, breakfast programs for low-income children; and
			(6)recognizes that
			 National School Breakfast Week helps draw attention to the need for, and
			 success of, the school breakfast program.
			
